               Case 2:20-cv-02215-JAM-KJN Document 1 Filed 11/04/20 Page 1 of 50




                                                                                               Co�ILED
Pro Sc 2 (Rev. 12/16)Complaint and Request for Injunction




                                                                                                 r
                                       UNITED STATES DISTRICT
                                                                          for the
                                                            Eastern District of California
                                                                                                             I\�'./ o4 2020
                                                                Sacramento Division
                                                                                               EA;+-:�:;9�.,1iovawiR..?f
                                                                                               BY'==--:fii'l'�l'ff'il,----
      Ryan Stephen Ehrenreich, in his capacity as a                         )
     Write-In Candidate for the 2020 U.S. Presidential                              Case No.
                                                                            )
                         Election                                                              (to be.filled in by the Clerk ·s Office)
                                                                            )
                              Plaintiff(s)
                                                                            )
(Wrile the full name of each plaintiff who is filing this complaint.        )              2: 2 0 - CV 2 2 1 5 - .·.' '. ' KJN PS
If 1he names of all the plaintiffs cannot fit in the space above,           )
please write "see attached'' in the space and attach an addiliona/
page with the full list of names.)
                                                                            )
                                 -v-                                        )
                                                                            )
Michael Watson, in his official capacity as Secretary of                    )
         State for the State of Mississippi                                 )
                                                                            )
                                                                            )
                              Defendant(s)
(Write the full name o_feach defendant who is being sued. If the            )
names of all the defendant.,· cannot fit in the space ahove, please         )
write "see auached" in the space and auach an additional page
with the full list of names.)



                                   COMPLAINT AND REQUEST FOR INIDNCTION

I.        The Parties to This Complaint
          A.        The Plaintiff(s)

                    Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                    needed.
                               Name                                    Ryan Stephen Ehrenreich
                               Street Address                          6241 Freedom Lane
                               City and County                         Citrus Heights, Sacramento County
                               State and Zip Code                      California, 95621
                               Telephone Number                        916-334-1413
                               E-mail Address                          ryanse@gmail.com


          B.        The Defendant(s)

                    Provide the information below for each defendant named in the complaint, whether the defendant is an
                    individual, a government agency, an organization, or a corporation. For an individual defendant,
                    include the person's job or title (ifknown). Attach additional pages if needed.
                                                                                                                                          Page I c,f 6
Case 2:20-cv-02215-JAM-KJN Document 1 Filed 11/04/20 Page 2 of 50
Case 2:20-cv-02215-JAM-KJN Document 1 Filed 11/04/20 Page 3 of 50
Case 2:20-cv-02215-JAM-KJN Document 1 Filed 11/04/20 Page 4 of 50
Case 2:20-cv-02215-JAM-KJN Document 1 Filed 11/04/20 Page 5 of 50
Case 2:20-cv-02215-JAM-KJN Document 1 Filed 11/04/20 Page 6 of 50
Case 2:20-cv-02215-JAM-KJN Document 1 Filed 11/04/20 Page 7 of 50
Case 2:20-cv-02215-JAM-KJN Document 1 Filed 11/04/20 Page 8 of 50
Case 2:20-cv-02215-JAM-KJN Document 1 Filed 11/04/20 Page 9 of 50
Case 2:20-cv-02215-JAM-KJN Document 1 Filed 11/04/20 Page 10 of 50
Case 2:20-cv-02215-JAM-KJN Document 1 Filed 11/04/20 Page 11 of 50
Case 2:20-cv-02215-JAM-KJN Document 1 Filed 11/04/20 Page 12 of 50
Case 2:20-cv-02215-JAM-KJN Document 1 Filed 11/04/20 Page 13 of 50
Case 2:20-cv-02215-JAM-KJN Document 1 Filed 11/04/20 Page 14 of 50
Case 2:20-cv-02215-JAM-KJN Document 1 Filed 11/04/20 Page 15 of 50
Case 2:20-cv-02215-JAM-KJN Document 1 Filed 11/04/20 Page 16 of 50
Case 2:20-cv-02215-JAM-KJN Document 1 Filed 11/04/20 Page 17 of 50
Case 2:20-cv-02215-JAM-KJN Document 1 Filed 11/04/20 Page 18 of 50
Case 2:20-cv-02215-JAM-KJN Document 1 Filed 11/04/20 Page 19 of 50
Case 2:20-cv-02215-JAM-KJN Document 1 Filed 11/04/20 Page 20 of 50
Case 2:20-cv-02215-JAM-KJN Document 1 Filed 11/04/20 Page 21 of 50
Case 2:20-cv-02215-JAM-KJN Document 1 Filed 11/04/20 Page 22 of 50
Case 2:20-cv-02215-JAM-KJN Document 1 Filed 11/04/20 Page 23 of 50
Case 2:20-cv-02215-JAM-KJN Document 1 Filed 11/04/20 Page 24 of 50
Case 2:20-cv-02215-JAM-KJN Document 1 Filed 11/04/20 Page 25 of 50
Case 2:20-cv-02215-JAM-KJN Document 1 Filed 11/04/20 Page 26 of 50
Case 2:20-cv-02215-JAM-KJN Document 1 Filed 11/04/20 Page 27 of 50
Case 2:20-cv-02215-JAM-KJN Document 1 Filed 11/04/20 Page 28 of 50
Case 2:20-cv-02215-JAM-KJN Document 1 Filed 11/04/20 Page 29 of 50
Case 2:20-cv-02215-JAM-KJN Document 1 Filed 11/04/20 Page 30 of 50
Case 2:20-cv-02215-JAM-KJN Document 1 Filed 11/04/20 Page 31 of 50
Case 2:20-cv-02215-JAM-KJN Document 1 Filed 11/04/20 Page 32 of 50
Case 2:20-cv-02215-JAM-KJN Document 1 Filed 11/04/20 Page 33 of 50
Case 2:20-cv-02215-JAM-KJN Document 1 Filed 11/04/20 Page 34 of 50
Case 2:20-cv-02215-JAM-KJN Document 1 Filed 11/04/20 Page 35 of 50
Case 2:20-cv-02215-JAM-KJN Document 1 Filed 11/04/20 Page 36 of 50
Case 2:20-cv-02215-JAM-KJN Document 1 Filed 11/04/20 Page 37 of 50
Case 2:20-cv-02215-JAM-KJN Document 1 Filed 11/04/20 Page 38 of 50
Case 2:20-cv-02215-JAM-KJN Document 1 Filed 11/04/20 Page 39 of 50
Case 2:20-cv-02215-JAM-KJN Document 1 Filed 11/04/20 Page 40 of 50
Case 2:20-cv-02215-JAM-KJN Document 1 Filed 11/04/20 Page 41 of 50
Case 2:20-cv-02215-JAM-KJN Document 1 Filed 11/04/20 Page 42 of 50
Case 2:20-cv-02215-JAM-KJN Document 1 Filed 11/04/20 Page 43 of 50
Case 2:20-cv-02215-JAM-KJN Document 1 Filed 11/04/20 Page 44 of 50
Case 2:20-cv-02215-JAM-KJN Document 1 Filed 11/04/20 Page 45 of 50
Case 2:20-cv-02215-JAM-KJN Document 1 Filed 11/04/20 Page 46 of 50
Case 2:20-cv-02215-JAM-KJN Document 1 Filed 11/04/20 Page 47 of 50
Case 2:20-cv-02215-JAM-KJN Document 1 Filed 11/04/20 Page 48 of 50
Case 2:20-cv-02215-JAM-KJN Document 1 Filed 11/04/20 Page 49 of 50
Case 2:20-cv-02215-JAM-KJN Document 1 Filed 11/04/20 Page 50 of 50
